Case: 3:20-cv-00440 Document #: 1-3 Filed: 05/11/20 Page 1 of 2




             Exhibit C
             Case: 3:20-cv-00440 Document #: 1-3 Filed: 05/11/20 Page 2 of 2


                                                         bnSt(             9246 Portage lndustrial Dr
                                                                           Portage M149024
                                                                           Phone: 1-888472-3652
                                                                           Fax: 1-800-383-6136
April04, 2019


Tina Amstadt
2333 Williams Point Dr
Stoughton, W|53589



RE:   Approved lntermittent FMLA Leave
      Claim # 0{

Dear Tina:

On behalf of your employer, NeuGen LLC, BASIC has reviewed your request for FMLA Leave
because of your serious health condition. Basod on the medical certification completed by your
Health Care Provider, you are approved for lntermittent FMLA Leave for the following period:
March 20,2019 through March 19,2020.
lntermittent Leave is defined as leave taken in separate blocks of time due to a single qualif,ing
reason.

FMLA Leave is available up to a maximum of 12 wqd< weeks of leave time during a Rolling 12
Months Calendar. lf your leave is covered by other government mandated laws, you have a right to
the amount of leave allowed by those applicable laws. Should you need additional leave beyond
the dates listed above you must notiû BASIC as soon as practicable, the same or next day, on
which the need becomes known to you.

Recertlflcatlon may be requlred durlng your leave.
IMPORTANT REMINDERS

Going forward, when you have prior knowledge of a scheduled event or need to report an
unscheduled leave event you are required to follow your Employeds notification policies. While on
leave you may be required to recertify your leave. Recertification may be required every 30 days or
based on a pattem of äbsences that is assessed to need validation. You willbe notlfied of
recertification requirements by mail when that follow-up is required. Additional leave may require
additional certífication from your health care provider.

This approved certification is for a specific health condition and does not cover absences due to
unrelated conditlons or clrcumstances. When notiffing your employer of your intermlttent leave
absênce, please refer to your absences as 'Approved Leave" and reference the claim number
listed on this approval.

Any days used for FMLA Leave wil! be counted against your leave even if you use paid time off,
paid sick time, short term disability, worke/s compensation, or unpaid time.

Should you have any questions or need information, please contact BASIC at 1-888.472-3652.

Sincerely,


[r^*      /4**
Denise Gordon
FMLA Case Manager
